Citation Nr: 1127881	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was brought before the Board in November 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA treatment records and affording him a new VA examination.  The Veteran's most recent treatment records from the Tennessee VA Medical Centers were obtained and associated with the claims file.  The Veteran was afforded a VA examination in December 2010 for his tinnitus.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was granted in an April 2011 rating decision.  As such, it is no longer before the Board on appeal.


FINDING OF FACT

The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in December 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in December 2010 for his tinnitus claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his tinnitus was caused by exposure to noise while in-service.  For this reason, the Veteran believes his claim for service connection should be granted.

The Veteran was provided multiple medical examinations over the course of his time in-service.  At an entrance examination in June 1954 the examiner found no hearing abnormalities and the Veteran himself checked the box indicating he had no "ear trouble" on his Report of Medical History.  In a November 1957 medical examination again there were no complaints of tinnitus by the Veteran.  The Veteran was also provided medical examinations in October 1963 and October 1969 and he did not report tinnitus at either of these examinations.  Finally, at his separation examination in May 1974 there was no diagnosis or complaints of tinnitus. 

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus.  The lack of findings of record of an in-service incurrence of tinnitus weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of tinnitus comes from the Veteran's claim for service connection in October 2007, approximately 33 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board notes that in a November 2005 VA audiological examination the Veteran specifically stated that he did not have a history of tinnitus.  A February 2006 VA treatment record also noted the Veteran had hearing deficits, but there is no mention of tinnitus.  Likewise, in a February 2007 VA treatment record the Veteran was recorded as having hearing deficits, but there is no indication he was suffering from tinnitus.

The Veteran was afforded a VA examination in December 2010.  At this examination he reported that his tinnitus was intermittent, not constant, and had begun 4 to 5 years earlier.  After reviewing the records and examining the Veteran, the examiner determined it was less likely than not that his tinnitus was related to service.  The examiner's rationale was that the Veteran did not begin experiencing tinnitus until decades after separation from service.

The Board is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination over his 20 year period in-service.  Moreover, throughout his VA treatment records he did not report that he was suffering from tinnitus, including an audiological examination in November 2005.  Apart from stating the onset of tinnitus was 1970 in his claim for benefits, the Veteran has never indicated that he has suffered from tinnitus since service. In fact, he consistently denied having tinnitus during routine inservice audiological examinations and numerous post-service audiological examinations until 2010. 

To the extent that the Veteran asserts that tinnitus is related to service, his opinion  does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from tinnitus while in-service and that any current tinnitus is related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claim for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


